TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00850-CR


                           Anthony Michael McMurray, Appellant

                                               v.

                                 The State of Texas, Appellee


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
         NO. 18-04154-1, THE HONORABLE PHILLIP O. VICK, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellant Anthony Michael McMurray filed a notice of appeal from his DWI

conviction. See Tex. Penal Code § 49.04. His brief was originally due on June 8, 2020, but he

requested and received two motions for extension of time to file it until November 30, 2020.

              McMurray has now filed a third motion for extension of time, seeking an

additional ninety days to file his brief. McMurray states that he is “actively working to secure

representation,” having obtained access to funds from the sale of his house last month, and that

he needs additional time to prepare the brief. We grant the motion and order McMurray to file

his pro se brief no later than Monday, March 1, 2021. If the brief is not filed by that date, the

appeal may be submitted on the record alone. See Tex. R. App. P. 38.8(b)(4).

              It is ordered on December 15, 2020.



Before Chief Justice Rose, Justices Baker and Kelly